DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pantow et al. (US PG Pub. 20050006074) in view of Ishizuka (US PG Pub. 20110192584) and in further view of Geskes et al. (US PG Pub. 20070107882), hereinafter referred to as Pantow, Ishizuka and Geskes, respectively.
Regarding Claim 17, Pantow discloses a heat exchange tube (12) comprising: 
a pair of opposed facing surfaces on which heat exchange takes place between a first fluid flowing on an outer circumference thereof and a second fluid flowing on an inner circumference thereof (shown in figure 1, wherein heat transfer occurs between the fluid flowing within the pipe and the fluid flowing over the pipe); 
an obliquely protruding part (22) formed on at least one of the pair of facing surfaces (shown in figure 4) in such a way as to be convex on one of the outer circumference and the inner circumference and concave on the other (shown in figures 2-4), 
the obliquely protruding part being formed obliquely along a flow direction of a heat exchange fluid (shown in figures 2-3), 
the heat exchange fluid being one of the first fluid and the second fluid flowing on the convexly formed side (shown in figures 2-3); and 
a pair of side surfaces each connecting the pair of facing surfaces to form a flow path of the heat exchange fluid (shown in figure 4, being the internal curved  lateral walls of the heat exchange tube), wherein 
a plurality of the obliquely protruding parts are obliquely formed to be alternately opposite in a width direction of a flow path of the heat exchange fluid (shown in figures 2-3 and 5-6), 
the side surface is formed so as to have a curved surface shape smoothly connecting the pair of facing surfaces (shown in figure 4), and when hp (H) represents the height of the flow path of the heat exchange fluid, R (shown in figure 4, wherein the side walls have a radius) represents a curvature radius of the side surface, and
Wt represents a distance between the side surface and the obliquely protruding part in a flow path width direction (shown in figure 4, wherein a distance exists between the sidewall and the adjacent protrusion), Wt/hp being a ratio of the distance to a height of the flow path of the heat exchange fluid (shown in figure 4). 
Although Pantow discloses an H value of 1 mm, Pantow fails to explicitly disclose that with a tube height of 1 mm that the Wt dimension would be found within a range of ½ ≤ Wt ≤ 3 (see equations below):
 
Wt/hp ≥ R or Wt/2R ≥ R, when R = ½  Wt ≥ ½.
Wt/hp ≤ 3, when R = ½ , Wt ≤ 3

Ishizuka, also drawn to a heat exchanger having a tube with protrusions, teaches the side surface is formed so as to have a curved surface shape smoothly connecting the pair of facing surfaces (shown in figure 2, wherein the lateral sides of the tube are curved), and when hp (B) represents the height of the flow path of the heat exchange fluid (shown in figure 4), R represents a curvature radius of the side surface (shown in figure 4, wherein the lateral sides are curved thereby having a radius), and Wt represents a distance between the side surface and the obliquely protruding part in a flow path width direction (shown in figure 3, being the distance between the side of the tube and the inclined projection portion (30)). Ishizuka further discloses that it is known to vary the length of an oblique dimple with respect to the tube length in order to generate a tumble vortex that minimizes stagnant air and increases heat transfer capability.
Pantow fails to explicitly disclose that with a tube height of 1 mm that the Wt dimension would be found within a range of ½ ≤ Wt ≤ 3. Ishizuka does, however, teach that modifying the length of an oblique protrusion within a heat exchange tube  contributes to an increase in heat transfer capabilities through the reduction of stagnant air to a certain degree. Therefore, the protrusion length or rather the length the protrusion is situated from the sidewall of the tube is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that with a decreased distance the pressure drop increases as does the reduction of stagnant air and therefore the heat exchange capability, other parameters remaining consistent. Therefore, since the general conditions of the claim, i.e. that the protrusion is situated at a distance from the sidewall, was disclosed in the prior art by Pantow, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the protrusion with a distance formulated by  ½ ≤ Wt ≤ 3. See MPEP 2144.05 II.
Pantow fails to disclose the plurality of the obliquely protruding parts are mutually connected to form connecting parts.
Geskes, also drawn to a heat exchanger having a tube with protrusions, teaches the protrusions are mutually connected to form connecting parts (shown in figure 12a).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Pantow with the plurality of the obliquely protruding parts being mutually connected to form connecting parts, as taught by Geskes, the motivation being to guide the flow in the direction of the apex or to increase turbulence within the tube by generating an increase in air flow interactions that increases the heat exchange capability of the heat exchanger.         
Regarding Claim 19, a modified Pantow further teaches the connecting part (43c, as taught by Geskes in the rejection of Claim 17 above) is formed in a curved shape smoothly connecting neighboring plurality of obliquely protruding parts, and the obliquely protruding part between neighboring connecting parts is linearly formed and is shorter in length than the connecting part (as taught by Geskes in the rejection of Claim 17 above, see figure 12a of Geskes).
Regarding Claim 20, Although Pantow discloses an H value of 1 mm, Pantow fails to disclose when Wv represents a width of the obliquely protruding part in a direction orthogonal to the flow direction of the heat exchange fluid in the flow path, Wv/hp being a ratio of the width of the obliquely protruding part to the height of the flow path is equal to or greater than 1.5 and is equal to or smaller than 6.0.
Ishizuka, also drawn to a heat exchanger having a tube with protrusions, teaches when Wv (L1) represents a width of the obliquely protruding part in a direction orthogonal to the flow direction of the heat exchange fluid in the flow path (shown in figure 3), Wv/hp being a ratio of the width of the obliquely protruding part to the height of the flow path (shown in figures 2-3). Ishizuka further discloses that it is known to vary the length of an oblique dimple (L1) with respect to the tube length while keeping the height of the tube constant, in order to generate a tumble vortex that minimizes stagnant air and increases heat transfer capability.
Pantow fails to explicitly disclose that Wv/hp being a ratio of the width of the obliquely protruding part to the height of the flow path is equal to or greater than 1.5 and is equal to or smaller than 6.0. Ishizuka does, however, teach that modifying the length (L1) of an oblique protrusion within a heat exchange tube contributes to an increase in heat transfer capabilities through the reduction in stagnant air to a certain degree. Therefore, the protrusion length or rather the length the protrusion relative to a constant tube height is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that with an increased protrusion length and the other parameters remaining consistent such as the height of the tube, the pressure drop increases as does the reduction of stagnant air and therefore the heat exchange capability. Therefore, since the general conditions of the claim, i.e. that the protrusion has a length and the tube has a height, was disclosed in the prior art by Pantow, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Wv/hp being a ratio of the width of the obliquely protruding part to the height of the flow path is equal to or greater than 1.5 and is equal to or smaller than 6.0. See MPEP 2144.05 II.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pantow et al. (US PG Pub. 20050006074) in view of Ishizuka (US PG Pub. 20110192584) in view of Geskes et al. (US PG Pub. 20070107882) as applied in Claims 17 and 19-20 above and in further view of Valaszaki et al. (USP 6935418), hereinafter referred to as Valaszaki.
Regarding Claim 18, Pantow fails to disclose an inner wall surface dividing the flow path along the flow direction of the heat exchange fluid, wherein a distance Wti between the inner wall surface and the obliquely protruding part in the flow path width direction is shorter than the distance Wt between the side surface and the obliquely protruding part in the flow path width direction.
Valaszaki, also drawn to a heat exchanger tube having protrusions, teaches an inner wall surface (103) dividing the flow path along the flow direction of the heat exchange fluid (shown in figure 9), wherein a distance Wti between the inner wall surface and the obliquely protruding part in the flow path width direction is shorter (shown in figure 10, being the distance from the central portion of the tube to the adjacent protrusion) than the distance Wt between the side surface and the obliquely protruding part in the flow path width direction (shown in figure 10, wherein the distance from the left side of the tube to the left most protrusion is greater than the distance from the center portion of the tube to the adjacent protrusion).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Pantow with an inner wall surface dividing the flow path along the flow direction of the heat exchange fluid, wherein a distance Wti between the inner wall surface and the obliquely protruding part in the flow path width direction is shorter than the distance Wt between the side surface and the obliquely protruding part in the flow path width direction, as taught by Valaszaki, the motivation being to create an internal support structure for the heat exchanger tube thereby mitigating degradation or failure of said tube from increased internal pressure.         
Regarding the difference in distances between Wt and Wti, Pantow fails to explicitly disclose that Wti is shorter that Wt. Valaszaki does, however, teach that it is known to have an oblique protrusion be situated closer to a central support when compared to a side wall, thereby creating a narrower pass adjacent the central support that produces an increased level of turbulence and heat exchange. The distance between the protrusion and the respective wall is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that with a decreased distance the pressure drop increases as does the reduction of stagnant air/turbulence and therefore the heat exchange capability at the central portion, other parameters remaining consistent. Therefore, since the general conditions of the claim, i.e. that the protrusion is situated at a distance from the sidewall, was disclosed in the prior art by Pantow and Valaszaki, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the protrusion with a smaller distance from the central support that an opposing side wall. See MPEP 2144.05 II.

Response to Arguments
Applicant's arguments filed 09/21/2022 have been fully considered but they are not persuasive.


    PNG
    media_image1.png
    251
    645
    media_image1.png
    Greyscale
        
    PNG
    media_image2.png
    183
    611
    media_image2.png
    Greyscale

Figure 3 of Instant Invention              Figure 4 of Pantow

On page 5 of the Arguments the Applicant states, “First, the Office action purports that Pantow discloses ‘an obliquely protruding part (22) formed on at least one of the pair of facing surfaces (shown in figure 4) in such a way as to be convex on one of the outer circumference and the inner circumference and concave on the other (shown in figures 2-4).’ (Office Action, p.3) However, Applicant does not find any disclosure of a part such as ‘to be convex on one of the outer circumference’ and ‘concave on the other.’ Rather, Pantow discloses ‘indentations pointing inward on at least one flat face of said flat tubes’ (par. [0005]), as also shown by flat face 18, in Fig. 4 (see below).  Pantow does not disclose surfaces in such a way as to be convex on one of the outer circumference and the inner circumference and concave on the other.” The Examiner respectfully disagrees. The Applicant states that Pantow does not contain indentations on the outer circumference of the tube in the same configuration as shown in figure 3A of the instant invention, wherein indentations are pressed towards the interior of the tube from opposing sides. Pantow, as shown in figure 4 above and figure 1, explicitly discloses the “indentations” emanating from the exterior of the tube and extending towards the interior of the tube formed by rolling. Therefore, the structure of the instant invention is found within the prior art, regarding the tube having indentations on opposing sides.
On page 7 of the Arguments the Applicant states, “The Office Action purports that ‘it is not inventive to discover the optimum workable range by routine experimentation’ (Office Action, p. 5). The Applicant maintains that it is not obvious to define specific ratios based on dimensions the cited references never consider. Thus, Applicant believes that the present invention is not obvious from the inventions described in the cited documents for the following reasons.” The rejection of record relating to the ratio of a distance between the side surface and the obliquely protruding part and the height of the flow path is taught by Ishizuka. Ishizuka teaches that is well-known to vary the length of an oblique dimple with respect to the tube length in order to generate a tumble vortex that minimizes stagnant air and increases heat transfer capability. The variance of said oblique dimple size produces a recognized result, wherein a decreased distance increases the pressure drop, reduces stagnant air and increases heat exchange capability, other parameters remaining consistent. Generally, differences in parameters will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such is critical. As previously mentioned, the variance of the oblique dimple size is a result effective variable affecting the heat exchange and flow parameters within the tube. One looking to achieve the optimum working ranges in the design of the tube would surely select a sized dimple to meet the necessary requirements. Applicant has not shown how such a range produces  any unexpected results.
On page 7 of the Arguments the Applicant states, “For example, in Pantow, the ‘ratio between a height, h of the vortex generators and a height H, of the flat tubes is approximately 0.05-0.5’ (par. [0007]). The relationship between h and H is illustrated in Fig. 4. The angular relationships are also illustrated by a in Fig. 2. Thus, the ratio in Pantow involves different parameters than the dimensions considered by the claimed invention.” In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

On page 7 of the Arguments the Applicant states, “In Ishizuka, ‘[a]s shown in FIG. 4, the inclined projection portion 30 has a top face 303 at an end remote from the inner wall. The inclined projection portion 30 has a height H measured between the tube inner wall surface 304 and the top face 303’ (par. [0040]). Additionally, as shown in Fig. 3, the projections are ‘angled relative to the tube long-side direction X by an inclination angle 0’ (par. [0039]). In particular, the invention described in Ishizuka effectively generates vortices when ‘Li of the inclined projection portion 30 in the tube long-side direction X is equal to or greater than 40% of the long-side dimension A within the tube’ (par. [0054]). Thus, the parameters involved in Ishizuka are different from the dimensions considered in the claimed invention.” In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	On page 8 of the Arguments the Applicant states, “Lastly, in Geskes, ‘FIG. 2 a shows the cross section through a flow passage 1 which is formed as a flat tube and in which winglet pairs 5 a, 5 b and 6 a, 6 b are arranged on both the upper flat side Fl and the lower flat side F2’ (par. [0031]). "The passage cross section has a passage height H’ and the winglets "have a height h projecting into the passage cross section’ (par. [0031]). Angular relationships are illustrated, for example, by angle a in Figs. 5a-5d. Thus, the parameters involved in Geskes are different from those in the claimed invention.” In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection of record utilizes the combination of Pantow, Ishizuka and Geskes wherein the claimed limitations are taught by the whole of the prior art. “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396 
On page 8 of the Arguments the Applicant states, “Thus, contrary to the assertions of the Office Action, the claimed invention does not optimize a workable range from known parameters but defines new dimensions and ratios not contemplated by the cited references... However, there is no description of or suggestion in Pantow, Ishizuka, or Geskes to consider the aforementioned dimensions and to utilize them in the claimed manner, and a person having ordinary skill in the art would not yield these ratios from any combination of the cited references. Thus, the claimed subject matter is not obvious in light of the cited documents” The Examiner respectfully disagrees. The present rejection proffers the claimed ranges would be known to one of ordinary skill in the art as a result effective variable or rather the result of varying parameters in reaching the claimed ranges is known and found in the prior art. Ishizuka explicitly discloses that it is known to vary the length of an oblique dimple within a tube for the specific result of generating a tumble vortex that minimizes stagnant air and increases heat transfer capability. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)…("[A] modification of a process parameter may be patentable if it ‘produce[s] a new and unexpected result which is different in kind and not merely in degree from the results of the prior art." (citing Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).” See MPEP 2144 IIIA.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763